       Case 2:20-cv-00190-FVS      ECF No. 20    filed 03/25/21   PageID.80 Page 1 of 2



1

2
                                                                                  FILED IN THE
3                                                                             U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON



4                                                                        Mar 25, 2021
                                                                             SEAN F. MCAVOY, CLERK

5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7     CHRISTINA F.,
                                                    NO: 2:20-CV-00190-FVS
8                               Plaintiff,
                                                    ORDER GRANTING STIPULATED
9           v.                                      MOTION FOR REMAND

10    COMMISSIONER OF SOCIAL
      SECURITY,
11
                                Defendant.
12

13         BEFORE THE COURT is the parties’ Stipulated Motion for Remand

14   pursuant to sentence six of 42 U.S.C. §405(g). ECF No. 19. The Plaintiff is

15   represented by Attorney Christopher H. Dellert. The Defendant is represented by

16   Special Assistant United States Attorney Justin L. Martin.

17         Here, the parties agree that upon receipt of this order, the Appeals Council

18   will continue to search for the paper claim file. If the paper file cannot be located

19   in a reasonable period of time, the Appeals Council will remand the case to an ALJ

20   to reconstruct the administrative record, hold another de novo hearing, and issue a

21   new decision.

     IT IS HEREBY ORDERED:
     ORDER ~ 1
       Case 2:20-cv-00190-FVS      ECF No. 20     filed 03/25/21   PageID.81 Page 2 of 2



1       1. The parties’ Stipulated Motion for Remand, ECF No. 19, is GRANTED.

2       2. The Commissioner’s final decision is remanded for further proceedings

3          pursuant to sentence six of 42 U.S.C. §405(g).

4       3. Upon remand to the Commissioner of Social Security, the Appeals Council

5          shall continue to search for the paper claim file; and if the file cannot be

6          located in a reasonable period of time, the Appeals Council shall remand this

7          case to the ALJ to reconstruct the administrative record, hold a de novo

8          hearing, and issue a new decision.

9       4. This Court retains jurisdiction pending further administrative development

10         of the record pursuant to sentence four 42 U.S.C. 405(g).

11      5. The parties are directed to file a Joint Status Report as to the status of their

12         search for the paper claim file 60 days from the entry of this Order.

13         The District Court Executive is hereby directed to enter this Order and provide

14   copies to counsel.

15         DATED March 25, 2021.

16
                                            s/Fred Van Sickle
17                                           Fred Van Sickle
                                      Senior United States District Judge
18

19

20

21



     ORDER ~ 2
